DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 22 April 2021. The present application claims 1-20, submitted on 21 April 2021 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga (U.S. Patent No. 10,549,396).
Regarding claims 1 & 17, Matsunaga discloses an electric tool (11), comprising: a housing (14); a motor (12) disposed in the housing (14); a tool interface (see Column 14, line 30-39) configured to connect to a power supply (15; 170) to the motor (12); a control system (123) comprising a control circuit (150) and configured to control the rotation of the motor (114); and a master switch (121) disposed on a current path formed by the tool interface (see Column 14, line 30-39) and the control system (123); wherein the master switch (121) has an on state in which electric connection between the tool interface and the control circuit is on and an off state in which the electric connection between the tool interface and the control circuit is off (see Column 16, line 60-66), the control system (123) comprises a protection circuit (151; 152; 155) connected between the master switch (121) and the control circuit (150), and the protection circuit (151; 152; 155) is configured to disconnect connection between the tool interface and the control circuit (150) in response to the master switch (121) being in the on state before the tool interface connects to the power supply (see Column 17, line 01-30).
Regarding claims 2 and 18, Matsunaga discloses wherein the protection circuit (151; 152; 155) is configured to conduct the connection between the tool interface and the control circuit (150) in response to the master switch (121) being in the on state after the tool interface connects to the power supply (see Column 16, line 60-66).
Regarding claims 15, Matsunaga discloses wherein the electric tool (11) further comprises an operation switch (18) for turning on or turning off the master switch (17) and the operation switch (18) is a push switch being operated by a user to slide along a surface of the housing (see Column 5, line 23-35).
Regarding claims 16, Matsunaga discloses wherein the operation switch (18) is movable to a start position that allows the electric tool (11) to start and an off position that prevents the electric tool (11) from starting and the operation switch (18) is capable of being locked in the start position (see Column 5, line 23-35).
Regarding claims 20, Matsunaga discloses wherein the angle grinder (11) further comprises an operation switch (18) for turning on or turning off the master switch (17), the operation switch (18) is a push switch being operated by a user to slide along a surface of the housing (see Column 5, line 23-35), the operation switch (18) is movable to a start position that allows the angle grinder (11) to start and an off position that prevents the angle grinder (11) from starting, and the operation switch (18) is capable of being locked in the start position (see Column 5, line 23-35).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (U.S. Patent No. 10,549,396) in view of Chen (U.S. Patent. No. 9,014,933). 
Regarding claim 11, Matsunaga discloses all of the elements of the current invention as stated above except for explicit disclosure of a power converter for converting electric energy into different voltages. 
Chen discloses (see Figure 1 and Figure 6) an electrical tool (10) comprising control circuit comprising a power conversion branch (8) connected to the tool interface (see Figure 6) and configure to convert electric energy connected to the tool interface into different voltage outputs (see Column 5, line 36-54). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Matsunaga to incorporate the disclosure of Chen to include a power conversion branch for converting electric energy into different voltages. Doing so would enable power tool to operate at various voltages with respective parameters stored within the tool controller.
Regarding claim 12, Chen discloses (see Figure 1 and Figure 6) wherein the control circuit (see Figure 6) further comprises a control unit and the control unit is configured to receive electric energy from the power conversion branch (8) and output a drive signal to control the rotation of the motor (see Column 5, line 36-54).

Allowable Subject Matter
Claims 3-10, 13, 14 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                               

/ROBERT F LONG/Primary Examiner, Art Unit 3731